



COURT OF APPEAL FOR ONTARIO

CITATION: Ramlall v. University of Toronto

(Family and Community Medicine), 2014 ONCA 100

DATE: 20140204

DOCKET: C56460

Rosenberg, Blair and Strathy JJ.A.

BETWEEN

Hem Ramlall

Appellant

and

Ontario
    Family Medicine Programs (OFMP/OCFP)

McMaster
    University, Queens University

University
    of Ottawa, University of Toronto

Respondents

Hem Ramlall, in person

Jed Blackburn and Sarah Jones, for the respondents

Heard: February 3, 2014

On appeal from the judgment of Justice S.M. Stevenson of
    the Superior Court of Justice, dated December 20, 2012.

APPEAL BOOK ENDORSEMENT

[1]

This appeal must be dismissed.  Assuming the
Regulated Health
    Profession Act
amendments apply, they apply to the College not to any of
    these respondents.  This action is an abuse of process as that term is
    understood in law for the reasons set out by Stevenson J.

[2]

Accordingly, the appeal is dismissed with costs of $4,000 all inclusive
    payable to the University of Toronto and $3,000 all inclusive payable to the
    other respondents.


